Title: To James Madison from James Pleasants Jr., 24 July 1813
From: Pleasants, James, Jr.
To: Madison, James


Dear Sir,
July 24th. 1813
The anxious solicitude I feel on the subject must be my apology for this intrusion on your time. I was informed yesterday (but I did not put confidence in the report) that Genl. Taylor was to be sent to Canada from the command in Norfolk. I need not say any thing to you on the feelings of the Virga. representation generally on the situation of our state, and the apparent dispositions of the enemy towards us. Every thing connected with the subject is better known to you than to me. I feel it a duty, to state that I have reason to believe the citizens of Virga. generally have much confidence in Taylor, and I doubt whether the choice of an officer more generally acceptable, could be made by the executive; I know there are some exceptions to this opinion, perhaps even amongst our delegation, but from the opportunity I had when last in the state of forming an opinion, & that too in part deriv’d from intelligent men who had acted with General Taylor the above opinion is formed. Be pleased to excuse this address being made directly to you sir; The delicate situation of your health for some time past has prevented me from waiting on you, which I have been anxious to do for the purpose of obtaining some information on the subjects above mentioned. I am with sincere respect. Yr. Obt.
James Pleasants Jr
